DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 4/08/2021 have overcome the drawing objection, claim objection, and 112(b) rejections presented in the Office Action of 1/08/2021. 

102 Rejections
Applicant's arguments filed 4/08/2021 have been fully considered but they are not persuasive. The claims in question were previously rejected over Fox (US 6651931 B1).
Applicant contends that “Because Fox’s main strut 240 is pivotally connected to its wing 120, it cannot be said to be pivotally connected to a bulkhead, as in claim 1”. Specifically, applicant contends that a bulkhead refers only to “a wall structure of the fuselage”. The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “that the bulkhead 270 comprises ‘a wall structure of the fuselage’”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also contends that “those of ordinary skill in the art understand the term bulkhead to relate to a fuselage of an aircraft”. The examiner notes that in addition to the definition provided previously, there are other sources that define bulkhead in a similar manner that do not relate only to a fuselage of an aircraft (https://www.merriam-webster.com/dictionary/bulkhead, “an upright partition of a fuselage” (emphasis added) the claim limitation is met. It is further noted, the claim recites “coupled to a bulkhead”, coupled is a broader recitation than connected to. The moon is coupled to the Earth via gravity. 
Applicant further contends that there is no support or evidence that the wall in Fig. 2 of Fox is attached to the trunnion even by intermediate members. This could only be true if the landing gear is not connected to the wing or fuselage at all. Fox teaches that “the main strut 240 can include a first strut end 241 configured to be pivotally connected to the wing 120 at a trunnions or first location 224” (Col 4, lines 44-46). As the trunnion is connected to the wing it is also attached to the wall at least by intermediate members.
These response to the arguments may be similarly applied to independent claims 8 and 14.

With regards to claims 2, 11, and 15, applicant contends that the support arms of Fox do not project aft and that the trunnion is not supported on the arms. The examiner respectfully disagrees. As previously noted, the support arms are shown in Fig. 4, located just to the right (or aft) of the portion of the shock strut labeled 240, and attached to the trunnion 224 at their right-most (or aft-most) ends. The applicant has not provided evidence for why this is does not meet the claim limitations. 


Nonstatutory Double Patenting
Applicant’s arguments, filed 4/08/2021, with respect to the provisional nonstatutory double patenting rejections over claims of co-pending Application No. 16/405,789 in view of Fox, Application No. 16/405,794 in view of Fox, and Application No. 16/405,781 in view of Fox have been fully considered 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox et al. ("Fox") (US 6,651,931 B1).
Re claim 1, Fox discloses a main landing gear (Fig. 2, 110a) of an aircraft (Fig. 1A, 100a) comprising:
a shock strut (240) coupled to a truck (112) with one or more wheels (212a-f);
a trunnion (224) coupled to a bulkhead (a bulkhead is defined as “any upright walk-like partition in an aircraft” see https://www.thefreedictionary.com/bulkhead, therefore in Fig. 2, the rear wall just to the right of trunnion 224 is considered a bulkhead, and the trunnion is at least coupled by intermediate members to that bulkhead) and configured to pivotally couple (Fig. 4, 224 provides a pivot point, Col. 4 lines 44-46) the shock strut (240) with the bulkhead (Fig. 2, rear wall);
250) extending from the shock strut (240) in a forward direction toward a nose of the aircraft (Fig. 2, folding brace 250 extends from pivot point 244 on shock strut 240 toward point 226 located in wheel well; Fig. 1A shows wheel well in forward direction of main landing gear, with landing gear in extended position, therefore folding brace 250 extends from shock strut 240 in a forward direction toward the nose) and configured to stabilize the shock strut (folding brace 250 stabilizes shock strut 240 at pivot point 244 by preventing shock strut 240 from rotating about trunnion 224 when folding brace 250 is extended); and
a retraction actuator (260) configured to pivot (at pivot point 224) the shock strut (240) about the trunnion (224) to retract (Fig. 4, retracted position) the one or more wheels (212a-f) in the forward direction toward the nose and up toward a fuselage of the aircraft (Col. 5, lines 29-31: “The actuator 260 can then retract, pulling the first gear 110a forwardly and upwardly into the wheel well 222”).
Re claim 2, Fox discloses the main landing gear of claim 1 wherein:
the shock strut (240) includes support arms (Fig. 5 is a front view of extended landing gear on the left, the support arms are the two members extending diagonally upward and to the right and left from the lower portion of the shock strut; support arms are also shown in Fig, 4, located just to the right of the portion of the shock strut labeled 240) projecting in an aft (Fig. 4, the arms project to the right from the part of shock strut labeled 240 to trunnion 224, in this figure the right is the aft direction of the aircraft) direction (240), and
the trunnion (224) is supported on the support arms (Fig. 4, trunnion 224 is supported on the right side of the support arms) between the bulkhead (Fig. 4, rear wall) and the shock strut (Fig. 4, trunnion 224 is between shock strut 240 and bulkhead, which is the rear wall to the right of the trunnion 224).
Re claim 3, Fox discloses the main landing gear of claim 2 wherein:
224) is attached to a forward-facing wall of the bulkhead (Fig. 2, rear wall has a forward-facing side that faces to the left, toward the trunnion 224; the trunnion 224 is attached to this face at least with intermediate members).
Re claim 4, Fox discloses the main landing gear of claim 1 wherein:
the bulkhead (Fig. 2, rear wall) is attached with a wing support sponson (a sponson is defined as “a structure projecting from the side or main deck of a vessel” see https://www.thefreedictionary.com/sponson, because the wing in Fig. 1A extends from the vessel/fuselage it is considered a wing support sponson) of the aircraft (Fig. 1A), and the shock strut (240) pivots (at 224) from the bulkhead (Fig. 2, rear wall) in the forward direction (Fig. 4, retracted position moves the shock strut 240 to the left, which is forward).
Re claim 5, Fox discloses the main landing gear of claim 1 wherein:
the folding brace (250) is configured to straighten (Fig. 2, 250) with the main landing gear (Fig. 2, 110a) in an extended position (Fig. 2, folding brace 250 is made of two parts, 251 and 252; in the extended position in Fig. 2 they are in alignment with each other), and to fold (Fig. 4, 251 and 252 are folded about pivot point 256) as the main landing gear (110a) retracts (Fig. 4, retracted position) from the extended position (Fig. 2) toward a retracted position (Fig. 4).
Re claim 6, Fox discloses the main landing gear of claim 5 wherein:
the shock strut (240) includes a bottom cylinder (lower portion of 240, Col. 4, lines 49-50 teach 240 can be telescopic and therefore would include a bottom cylinder) coupled with the truck (112), and a top cylinder (upper portion of 240, Col. 4, lines 49-50 teach 240 can be telescopic and therefore would include a top cylinder) that is telescopic (Col. 4, lines 49-50) with the bottom cylinder (lower portion of 240), and
the bottom cylinder (lower portion of 240) includes a kinked fork (Fig. 2, 280) pivotally coupled (Col. 4, lines 56-61) with the truck (112) to provide clearance (Fig. 4, kinked fork 280 pivots the truck 112 as the landing gear is retracted in order to provide clearance for the truck to fit within the wheel well) for the truck (112) when the main landing gear is in the retracted position (Fig. 4 and Col. 4, lines 56-61).
Re claim 7, Fox discloses the main landing gear of claim 5 further comprising:
lock links (270) coupled (at location 256) with the folding brace (250) and configured to stabilize the folding brace (Col. 5, lines 25-26, “the folding linkage 270 can lock the first brace 250 in the extended position”) when the main landing gear (110a) is in the extended position (Fig. 2).
Re claim 8, Fox discloses a method of retracting a main landing gear (Fig. 2, 110a) of an aircraft (Fig. 1A, 100a), the method comprising:
mounting a trunnion (224) on an aft side (Fig. 4, in the retracted position, trunnion 224 is aft of shock strut 240) of a shock strut (240), the shock strut (240) attached with a truck (112) having one or more main wheels (212a-f);
pivotally coupling (Fig. 4, 224 provides a pivot point, Col. 4 lines 44-46) the shock strut (240) with a bulkhead (a bulkhead is defined as “any upright walk-like partition in an aircraft” see https://www.thefreedictionary.com/bulkhead, therefore in Fig. 2, the rear wall just to the right of trunnion 224 is considered a bulkhead, and the shock strut is at least pivotally coupled with intermediate members to the bulkhead) of a fuselage (132) of the aircraft (Fig. 1A, 100a) by attaching the trunnion (224) to the bulkhead (Fig. 2, rear wall; trunnion is at least attached with intermediate members);
attaching a folding brace (250) to the shock strut (240) to project forward (Fig. 2, folding brace 250 extends from pivot point 244 on shock strut 240 toward point 226 located in wheel well; Fig. 1A shows wheel well in forward direction of main landing gear, with landing gear in extended position, therefore 250 extends from 240 in a forward direction) from the shock strut (240); and
pivot point 224) the shock strut (240) via the trunnion (224) in a direction forward (Fig. 4, shock strut pivots to the left, which is forward as shown in Fig. 1A) from the bulkhead (Fig. 2, rear wall) to retract (Fig. 4, retracted position) the one or more main wheels (212a-f) forward toward a nose (Fig. 4, left is forward toward nose) and up toward a fuselage (Fig. 4, structure partially visible at top of figure is a fuselage) of the aircraft (Fig. 1A, 100a).
Re claim 9, Fox discloses the method of claim 8 further comprising:
attaching the trunnion (224) to a forward-facing wall of the bulkhead (Fig. 2, rear wall has a forward-facing side that faces to the left, toward the trunnion 224; the trunnion 224 is attached to this face at least with intermediate members).
Re claim 10, Fox discloses the method of claim 8 further comprising:
positioning the trunnion (224) between the bulkhead (Fig. 2, rear wall) and the shock strut (240), the trunnion (224) oriented with a rotational axis (Fig. 2, 224, axis is in/out of the image) that is transverse to a longitudinal direction (Fig. 3, longitudinal axis of aircraft is right/left in image) of the fuselage (132) of the aircraft (Fig. 1A, 100a).
Re claim 11, Fox discloses the method of claim 10 further comprising:
mounting the trunnion (224) to the shock strut (240) via support arms (Fig. 5 is a front view of extended landing gear on the left, the support arms are the two members extending diagonally upward and to the right and left from the lower portion of the shock strut; support arms are also shown in Fig, 4, located just to the right of the portion of the shock strut labeled 240) projecting backward and up (Fig. 4, in a semi retracted position the main gear will be in a position between the retracted state of the solid drawing and the extended state of the dashed drawing; in this state the support arms will project backward and upward toward the trunnion 224) from the shock strut (240).
Re claim 13, Fox discloses the method of claim 8 further comprising
Col. 5, 21-29) lock links (270) coupled to the folding brace (250) to initiate folding of the folding brace (Fig. 4, folding brace 250 is folding at joint 256) for retracting the main landing gear (110a).
Re claim 14, Fox discloses an aircraft (Fig. 1A, 100a) comprising:
a pair of main landing gears (Fig. 2, 110a), each main landing gear (110a) comprising:
a shock strut (240) coupled to a truck (112) with one or more wheels (212a-f);
a trunnion (224) coupled to a bulkhead (a bulkhead is defined as “any upright walk-like partition in an aircraft” see https://www.thefreedictionary.com/bulkhead, therefore in Fig. 2, the rear wall just to the right of trunnion 224 is considered a bulkhead, and the trunnion is at least coupled by intermediate members to that bulkhead) and configured to pivotally (Fig. 4, 224 provides a pivot point, Col. 4 lines 44-46) couple the shock strut (240) with the bulkhead (Fig. 2, rear wall);
a folding brace (250) extending from the shock strut (240) in a forward direction toward a nose of the aircraft (Fig. 2, folding brace 250 extends from pivot point 244 on shock strut 240 toward point 226 located in wheel well; Fig. 1A shows wheel well in forward direction of main landing gear, with landing gear in extended position, therefore 250 extends from 240 in a forward direction toward the nose) and configured to stabilize the shock strut (folding brace 250 stabilizes shock strut 240 at pivot point 244 by preventing shock strut from rotating about trunnion 224 when folding brace 250 is extended); and
a retraction actuator (260) configured to pivot (at pivot point 224) the shock strut (240) about the trunnion (224) to retract (Fig. 4, retracted position) the one or more wheels (212a-f) in the forward direction toward the nose and up toward a fuselage of the aircraft (Col. 5, lines 29-31: “The actuator 260 can then retract, pulling the first gear 110a forwardly and upwardly into the wheel well 222”).
Re claim 15, Fox discloses the aircraft of claim 14, wherein:
the shock strut (240) includes support arms (Fig. 5 is a front view of extended landing gear on the left, the support arms are the two members extending diagonally upward and to the right and left from the lower portion of the shock strut; support arms are also shown in Fig, 4, located just to the right of the portion of the shock strut labeled 240) in an aft (Fig. 4, the arms project to the right from the part of shock strut labeled 240 to trunnion 224, in this figure the right is the aft direction of the aircraft) direction (240), and
the trunnion (224) is supported on the support arms (Fig. 4, trunnion 224 is supported on the right side of the support arms) between the bulkhead (Fig. 4, rear wall) and the shock strut (Fig. 4, trunnion 224 is between shock strut 240 and bulkhead, which is the rear wall to the right of the trunnion 224).
Re claim 16, Fox discloses the aircraft of claim 14 wherein:
the trunnion (224) is attached to a forward-facing wall of the bulkhead (Fig. 2, rear wall has a forward-facing side that would face to the left, toward the trunnion 224; the trunnion 224 is attached to this face at least with intermediate members).
Re claim 17, Fox discloses the aircraft of claim 16 wherein:
the bulkhead (Fig. 2, rear wall) is attached with a wing support sponson (a sponson is defined as “a structure projecting from the side or main deck of a vessel” see https://www.thefreedictionary.com/sponson, because the wing in Fig. 1A extends from the vessel/fuselage it is considered a wing support sponson) of the aircraft (Fig. 1A), and the shock strut (240) pivots (224) from the bulkhead (Fig. 2, rear wall) in the forward direction (Fig. 4, retracted position moves the shock strut 240 to the left, which is forward).
Re claim 18, Fox discloses the aircraft of claim 14 wherein each of the main landing gear further includes:
250) is configured to straighten (Fig. 2, 250) with the main landing gear (Fig. 2, 110a) in an extended position (Fig. 2, folding brace 250 is made of two parts, 251 and 252; in the extended position in Fig. 2 they are in alignment with each other), and to fold (Fig. 4, 250 is folded into two parts, 251 and 252, about pivot point 256) as the main landing gear (110a) retracts (Fig. 4, retracted position) from the extended position (Fig. 2) toward a retracted position (Fig. 4).
Re claim 20, Fox discloses the aircraft of claim 14 wherein:
the aircraft (Fig. 1A) is a cargo aircraft (Fig. 5, cargo hold portion 538).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox, in view of Meneghetti (US 6173920 B1).
Re claim 12, Fox discloses the method of claim 8 (see above).
Fox does not disclose maintaining a level orientation of the truck attached to the shock strut during retraction of the main landing gear.
However, Meneghetti teaches maintaining a level orientation (Col. 6, lines 30-31) of the truck (Fig. 2, 5) attached to the shock strut (Fig. 2, 2) during retraction of the main landing gear (Fig. 2 and Fig. 5 show the same truck in extended and retracted position, respectively; the truck is in the same level orientation in both figures).
Col. 6, lines 31-33 of Meneghetti).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox, in view of Chow et al (“Chow”) (US 8,028,956 B2), further in view of Weinert (US 4,768,738).
Re claim 19, Fox discloses the aircraft of claim 14 (see above).
Fox does not disclose a body fairing to cover one of the main landing gears in a retracted position.
However, Chow teaches a body fairing (Fig. 1, 1-5) to cover one of the main landing gears in a retracted position (Col. 11, lines 24-26, “During normal flight, the doors 1 to 5 are in their closed position as shown in FIG. 1, with the landing gear stowed in the landing gear bay”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fox by including a body fairing to cover one of the main landing gears in a retracted position as disclosed by Chow. One of ordinary skill in the art would have been motivated to make this modification in order to reduce drag generated by the landing gear by covering them “so that no part of the landing gear is subjected to the air flow (Col. 1, lines 41-42 of Chow).
Additionally, Fox, in view of Chow, does not disclose a wing support sponson extending between a wing and the fuselage.
Fig. 3-4, 13) extending between a wing (Fig. 3-4, wing not labeled, but shown connected to top of fuselage and to sponson 13) and the fuselage (Fig. 3 shows landing gear, the circle within 13, in the retracted position; the sponson 13 extends between the wing and the fuselage).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fox, in view of Chow, by including a wing support sponson extending from a wing to a position in front of the main landing gear in the retracted position as disclosed by Weinert. One of ordinary skill in the art would have been motivated to make this modification in order to provide structural support for the wing by bracing it with the fuselage and providing clearance for the landing gear (Fig. 3 of Weinert; Col. 2, lines 51-56).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642